DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 23-24, 29-32 and 38-47 are under examination at this time.  Claims 25-28 and 46 are withdrawn as being directed to a non-elected species.

Priority
The disclosures of the prior-filed provisional applications, Application Nos. 61/986148 and 61/981328, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Specifically, the prior applications do not disclose a diameter range of 0.5 to 5 µm.  Both provisional applications recite a range of 1 to 10 µm.  Thus, claims reciting 0.5 to 5 µm will only be given a priority date of application number 14/674711, March 31, 2015.


Withdrawn Rejections
The rejection of claims 23, 29-30, 38 and 42 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (WO 2012/006359; published January 12, 2012) has been withdrawn in view of applicant’s arguments regarding the teachings of Jain et al.
The rejection of claims 24 and 39 under 35 U.S.C. 103 as being unpatentable over Jain et al. (WO 2012/006359; published January 12, 2012) has been withdrawn in view of applicant’s arguments regarding the teachings of Jain et al.
The rejection of claims 31, 32, 40 and 41 under 35 U.S.C. 103 as being unpatentable over Jain et al. (WO 2012/006359; published January 12, 2012) and Giunchedi et al. (Drug Development and Industrial Pharmacy, 2001, 27(7):745-750) has been withdrawn in view of applicant’s arguments regarding the teachings of Jain et al.
The rejection of claims 23, 24, 29-32, 38-45 and 47 as being unpatentable over claim 1-20 of U.S. Patent No. 10293044 has been withdrawn in view of applicant’s submission of and the Office’s approval of a Terminal Disclaimer.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24, 29-32, 38-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for enhancing growth in chicken or swine by administering biodegradable particles comprising PLGA or PLA, does not reasonably provide enablement for a method for enhancing growth in an animal other than chicken or swine by administering biodegradable particles comprising a biodegradable polymer other than PLGA or PLA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).
Nature of the invention.  The claims are directed to a method for enhancing growth in an animal in need thereof, the method comprising administering a composition comprising biodegradable particles to the subject, the biodegradable particles having an effective average diameter of 0.5 to 5 µm.

		Breadth of the claims.  The claims are very broad, encompassing a method where any known biodegradable particle can enhance growth in any animal.  
	Guidance in the specification and working examples.  Example 4 demonstrates that a composition comprising an antigen and biodegradable particles made of PLGA was able to enhance growth in chickens.  No other animals were tested.
		Predictability of the art.  In the instant application, applicant has not disclosed or shown the ability of biodegradable particles made from polymers other than PLGA to enhance growth in an animal other than chickens.  This extensive list of known biodegradable polymers contains polymers that are completely unrelated to PLGA in structure and function.  Accordingly, one of ordinary skill in the art cannot predict, based on the results for PLGA and chickens, i) what other, non-PLGA biodegradable particles will also enhance growth in chickens, or ii) if PLGA biodegradable particles will enhance growth in animals other than chickens (e.g., fish, cows or large animals such as elephants).  
.
Response to Arguments
In the reply dated November 17, 2020, applicant first argues that one of ordinary skill in the art can practice the claimed method without undue experimentation.  Applicant provides three declarations under 37 C.F.R. §1.132 to support this argument.  Applicant’s arguments and declarations have been fully considered and not found persuasive. 
The first declaration establishes that microparticles comprising PLA and administered orally enhanced the growth of chickens and swine.  The second and third declarations establish that microparticles comprising PLA and administered orally enhanced the growth of swine.
	As outlined above, numerous biodegradable polymers are known.  For example, biodegradable homo- and copolymers include polyesters (e.g., poly[hydroxy acids] such as polylactide and polyglcolide, poly[ cyclic esters] such as caprolactone, etc.), polycarbonates, polyorthoesters, polyanhydrides, polycyanoacrylates, polyphosphazines, and combinations thereof.  Biodegradable polymers also include block copolymers containing combinations of two or more biodegradable polymer blocks of polyester, polycarbonate, 
Applicant has not disclosed or shown the ability of biodegradable particles made from polymers other than PLGA or PLA to enhance growth in an animal other than chickens and swine.  The extensive list of known biodegradable 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 44 recite the limitation "the subject" in reference to claims 23 and 43, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicole Kinsey White/
Primary Examiner, Art Unit 1648